 


113 HR 4971 RH: Ask Veterans Act
U.S. House of Representatives
2014-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 484
113th CONGRESS 2d Session 
H. R. 4971
[Report No. 113–645] 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2014 
Mr. O’Rourke (for himself, Mr. Flores, Ms. Gabbard, Mr. Horsford, Mr. Israel, Mr. Jolly, Mr. Michaud, Mr. Pallone, Mr. Swalwell of California, Ms. Hanabusa, Ms. Hahn, and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 

December 3, 2014
Additional sponsors: Mr. Hurt, Mrs. Negrete McLeod, Ms. Brownley of California, Ms. Titus, Mr. Barber, Mrs. Kirkpatrick, Mr. Al Green of Texas, Mr. Gene Green of Texas, Mr. Garcia, Mr. Scott of Virginia, Mr. Cook, Mr. Yoho, Mr. Ruiz, Mrs. Walorski, Mr. Walz, Mr. Pearce, Mr. Lewis, Mr. Jones, Ms. Sinema, Mr. Huffman, and Ms. Kuster


December 3, 2014
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on June 25, 2014




A BILL 
To direct the Secretary of Veterans Affairs to conduct annual surveys of veterans on experiences obtaining hospital care and medical services from medical facilities of the Department of Veterans Affairs, and for other purposes. 
 

1.Short titleThis Act may be cited as the Ask Veterans Act.
2.Survey of veteran experiences with Department of Veterans Affairs medical care
(a)In generalThe Secretary of Veterans Affairs shall seek to enter into a contract with a non-government entity with significant experience conducting scientifically verifiable surveys and research to conduct an annual survey of a statistically significant sample of veterans who reside in the geographic area served by each of the medical facilities of the Department of Veterans Affairs to determine the nature of the experiences of such veterans in obtaining hospital care and medical services furnished by the Secretary at each such medical facility. Each such survey shall be conducted using scientific and verifiable methods. Such contract shall provide that the non-government entity shall conduct such annual surveys during the five-year period beginning on the date on which the Secretary enters into the contract with the non-government entity.
(b)ContentsThe contract entered into under subsection (a) shall provide that each survey conducted pursuant to the contract shall be specific to a medical facility of the Department and shall include questions relating to the experiences of veterans in requesting and receiving appointments for hospital care and medical services furnished by the Secretary at that medical facility, including questions relating to each of the following:
(1)The veteran’s ability to obtain hospital care and medical services at the facility in a timely manner.
(2)The period of time between the date on which the veteran requests an appointment at the facility and the date on which the appointment is scheduled.
(3)The frequency with which scheduled appointments are cancelled by the facility.
(4)The quality of hospital care or medical services the veteran has received at the facility.
(c)ConsultationThe contract entered into under subsection (a) shall provide that in designing and conducting the surveys for each medical facility of the Department pursuant to such contract, the non-government entity shall consult with veterans service organizations.
(d)CertificationThe contract entered into under subsection (a) shall provide that—
(1)before conducting a survey pursuant to the contract, the non-government entity shall submit the proposed survey to the Comptroller General who shall assess whether the survey is scientifically valid and whether the proposed sample size of veterans to be surveyed is statistically significant; and
(2)the non-government entity may not conduct such a survey until the Comptroller General provides such a certification for the survey.
(e)Submittal of results and public availability of informationNot later than 30 days after the completion of the surveys conducted pursuant to a contract entered into under subsection (a) for a year, the Secretary shall make the results of the surveys publicly available on the Internet website of the Department.
(f)Paperwork reductionSubchapter I of chapter 35 of title 44, United States Code shall not apply to this section.
(g)Deadline for implementationThe Secretary shall enter into a contract under subsection (a) for each medical facility of the Department by not later than 180 days after the date of the enactment of this Act.
3.Mental health treatment for veterans who served in classified missions
(a)Sense of CongressIt is the sense of Congress that veterans who experience combat-related mental health wounds should have immediate, appropriate, and consistent access to comprehensive mental health care.
(b)In generalSubchapter II of chapter 17 of title 38, United States Code, is amended by adding at the end the following section:

1720H.Mental health treatment for veterans who served in classified missions
(a)Establishment of standards
(1)The Secretary shall establish standards and procedures to ensure that each covered veteran may access mental health care provided by the Secretary in a manner that fully accommodates the obligation of the veteran to not improperly disclose classified information.
(2)The Secretary shall disseminate guidance to employees of the Veterans Health Administration, including mental health professionals, on the standards and procedures established under paragraph (1) and how to best engage covered veterans during the course of mental health treatment with respect to classified information.
(b)IdentificationIn carrying out this section, the Secretary shall ensure that a veteran may elect to identify as a covered veteran on an appropriate form.
(c)DefinitionsIn this section:
(1)The term classified information means any information or material that has been determined by an official of the United States pursuant to law, an Executive order, or regulation to require protection against unauthorized disclosure for reasons of national security.
(2)The term covered veteran means a veteran who—
(A)is enrolled in the health care system established under section 1705(a) of this title;
(B)is seeking mental health treatment; and
(C)in the course of serving in the Armed Forces, participated in a sensitive mission or served in a sensitive unit.
(3)The term sensitive mission means a mission of the Armed Forces that, at the time at which a covered veteran seeks treatment, is classified.
(4)The term sensitive unit has the meaning given that term in section 130b(c)(4) of title 10. .
(c)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding after the item relating to section 1720G the following new item:


1720H. Mental health treatment for veterans who served in classified missions..
4.Board of Veterans' Appeals video hearingsSection 7107 of title 38, United States Code, is amended—
(1)in subsection (d), by amending paragraph (1) to read as follows:

(1)
(A)Upon request for a hearing, the Board shall determine, for purposes of scheduling the hearing for the earliest possible date, whether a hearing before the Board will be held at its principal location or at a facility of the Department or other appropriate Federal facility located within the area served by a regional office of the Department. The Board shall also determine whether to provide a hearing through the use of the facilities and equipment described in subsection (e)(1) or by the appellant personally appearing before a Board member or panel. 
(B)The Board shall notify the appellant of the determinations of the location and type of hearing made under subparagraph (A). Upon notification, the appellant may request a different location or type of hearing as described in such subparagraph. If so requested, the Board shall grant such request and ensure that the hearing is scheduled at the earliest possible date without any undue delay or other prejudice to the appellant.; and
(2)in subsection (e), by amending paragraph (2) to read as follows:

(2)Any hearing provided through the use of the facilities and equipment described in paragraph (1) shall be conducted in the same manner as, and shall be considered the equivalent of, a personal hearing..
 

December 3, 2014
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
